JAMESARD
     5200 KELLER SPRINGS RD. #822
                      · Dallas, Texas 75248
                           214-883-4584

AprilS, 2015
                                RECEIVED IN
Mr. Abel Acosta           COURT OF CRIMINAL APPEALS
Clerk of the Court               APR 15 2015
P.O. Box 12308
Austin, Texas 78711           Abe~ Acosta, Clerk

Re: Mr. Percy Froman
   Cause #114-80864-99

Dear Mr. Acosta,

I find it very disturbing for the Texas Court System to be
unfair and not truthful regarding those who seek justice from
the Texas Court.

Mr. Froman was denied due process when Lynda Rhymes,
Deputy District Clerk of Smith County makes a sworn
statement regarding receiving the "Writ of habeas corpus"
when the USPO has the Certified receipt showing that her
office received the material.· See Enclosed.

Before I take further action regarding this matter I will wait
for your response and the retraction from Ms. Rhymes.

Sincerely,
            I           JAMESARD
            l
    5200 KELLER SPRINGS RD. #822
                        Dallas, Texas 75248
            I              214-883-4584


November 9J 2014
            !\
Smith Couniy District Court
114th. Distrid.t Courti
100 N. Broadway
Tyler, Texasj75701
            I
Writ of Mandamus
            f           '



Cause No. 114-80864-99

Clerk:
            II
I personally on
             !
                October 28, 2013 mailed all the court
requested data to the above address lby register mail.
            I
The total package weighed about nine (9) lbs. It was
mailed from the Addison, Texas post office by me.
                '




CC: Mr. Abei Acosta             . 11-lo -1'4
    Clerk of! the Court
    P.o. Box 12308
                I

    Austin, Texas 78711
                    I




                I
                                                                                                                  1000


 ll1l Complete items 1,              3. Also complete           A. Signature
    , item 4 if Restiicted              is desired.
 Iii Print your name                      on the reverse
                                                                X
      so that we can                 cai'cl to you.
 111 Attach this card             back of the mailpiece,
    or   on the front if         . permits.             ·
                                                                 D. lsdelivel}'~~~djff~~~flrm.item 1? 0 Yes
 1. Article Addressed to:                                           If YES, enter delive'Y ai:ldress·below: 0 No
 !}il· A~cl
  C) e,.,j, a}
   Q   "'
   1 , U,         ,r/ ,._\ :\-
                  LJ   "Y
                                  ·I~
                                  \ ~
                                      ''2 -o~
                                           3. Service Type
                                            '.J
              .           ~~·                  0 Certified MaliG> 0 Priority Mall Express"'
 fP···L.S r\ nv, ·. {6< ? F;?l/                0 Registered
                                               0 Insured Mail
                                                                       0 Return Receipt for Merchandise
                                                                       0 Collect
                                                Res1trictE!d Delivel}'? (Extra Fee)         0 Yes
----------------~--------------~-----                                                       -------
 2. Article Number
    (Transfer from service                       o_______o o oPE.~--~-~-~-~-~-~
                           7 :___14 .-------·-----
                                     s1
                                                                                44
                                                                                    -------
! PS Form 3811, July2013l                          Domestic Return Receipt




  IBI Complete items 1, 2, aDd 3. ,6Jso complete       '
       item 4 if Restricted Delivery is desired.
  !il Print your name and              on the reverse
       so that we can return            to you.
  lill Attach this card to                   mailpiece,
       or on the front if
                                                                  D. Is delivel}' address different from item 1
                                                                     If YES, enter delivery address below:




                                                                  3. Service Type
                                                                    ~ertified Mail8        0 Priority Mall Express'"
                                                                     0 Registered          0 Return Receipt for Merchandise
                                                                     0 Insured Mail        0 Collect on
                                                                  4. Restricted Deffvel}'? (Extra Fee)              0 Yes
  2. ArticleNumber                .'     7014 0510 DODO 9038 8037
  " (Transfer from service label) · ·---------------------··-----·--·-·----~·-----
  PS Form 3811, July 2013                           Domestic Return Receipt
    ;. -




           1"-
           m
           Cl
           cO
                                                                          . . ..
                                                                           - .     ~'   ,.,,,.



           cO
                                                                         USE
           m
           Cl                    Postage      $         $1.19
                                             1-------'=::..::._~
           rr                Certified Fee
           Cl                                           $3.30
           Cl         Return Receipt Fee
           Cl     (Endorsement Required)                $2.70
                                             1-------'~~--~
           Cl      Restricted Delivery Fee
\
~
           Cl
                  (Endorsement Required)                $0 00
                                             1------"':..:."-"-"-----1
           .-=t
           U"J
           Cl

           .::r
           .-=t
           Cl
           1"-
                                                                                                                         WR-52,240-0
                                                                                                        COURT OF CRIMINAL APPEAU
                                                                                                         ..       . ...AUSTiN. -TExA.
                                                                                                   Transmitted   11/11i20141-1:55:09.AM
                                                                                                    ·· Acc;:~p_t~d 11_it~/?014_~28:1~f\M
                                                                                                                          ABELACOST.
                                                                                                                                  cLERt


                                                                           §                IN THE COURt OF
                                                                           §
                                                                           §                 C~AJ, AP~AJ.,S
                                                                           §
   Relator                                                                 §                OF TEXAS



.'---·-..'"''-·--=.·-· ···- --~· ·---··-   +-· -· ·-.."·- .    AFlFID A Vtr
                                ...... .. _f_




   COUNTY OF SMITH
                                           l        §
                                                    §
   STATE OF TEXAs                                   §


                    ... . . I                                                  . .       ..
                  BEFORE ME, tf;le undersigned authority, personally app~areQ. ~INDA RHYMES,

    Deputy District Clerk; f~r S.~~ Co~.ty, te~3S. who,.l)eiilg by me duly sworn, deposed as
              .                             I
                                            I

    foUo..yS::                              l


                  "My name is ~A RHYMES and I currently serve as· a Dep~y Disttjc~ Clerk iri the

    Smith. Countv.
                ... Texas District
                           \     . Clerk's
                                      . .  Office.
                                           - - .   I a:m of
                                                         . soilild
                                                            .
                                                                   mind. caoable
                                                                           - of making this
                                        . I
    a;ffid,~vit,    and p~l'S.oiiallY, acqwifuted With the facts stated below:·



                  I was appointed ~ the Deputy District Clerk in charge ~f appe_ll11t~ dis_tri~ clerk files. I

   was duly appain~ed to                  thl.s pos:itxoil in.J.illy,.2005. In this position, I maintlii) ~e ~ppellate
                                                I                                                             .



   records for the Smith Cqunty Di.strict Clerk.



                                                                      1
                                        I
                                        I               ~~
                         The Relator, Pe~cy Wayne Froman.~ ~ot (iJe"Q@. ~ppl_ig~_tion fo.'r a writ of habeas

               corpus t~Ader Tex;as C.o~e of Ci'iilililal Procedure Article 1 I .07 in Smith County·since th~ last
                                         i                                     .                   ---
                     .                   i                                           .
               application the Co~ Qf C~~ Ap~ of Texas ruled oil.in FeOrUary, 2008·."

                                        I
                         Further Affiant Sayeth Not

                                         lI
                                         l
                                         I
- - - -.. . . . . ~:;--.\--------·-----i ·-- .
                                         !


               Subscribed and sworn ~o before ~eon tJl.e .~day of Nov~ber. 2Pi4.




                                                               No.Uir)' PuJ:>_lic




                                                                  2
USPS Tracking Intranet                                                                                                                                                              Page 1 of2



                                                       I
 Product Tracking &                                    ~eporting
        Home                       Search              I   Reports                 Manual Entry
                                                                                                                   Rates/
                                                                                                                Commitments
                                                                                                                                               PTRIEDW
                                                                                                                                                                 USPS Corporate
                                                                                                                                                                   Accounts
                                                                                                                                                                                     Aptil 06.2015




 USPS Tracking Intranet Tr~cking Number Result

 Result for Domestic Tracking Number 7014 0510 0000 9038 8037
                                                       I
  Destination and Origin
  Destination
  ZIP CodeJCity            IState I
  75701        jTYLERjTX           I
  Origin
  ZIP Code         ICity      IState I
  75001999BjADDISONjTX                 I               I
  Tracking Number Classification f
                                                       I

                                                                           Class/Service
                                                       IClass/Service:
                                       Class of Mail Code/Description:
                                                                                             First-Class Certified Mail
                                                                                             FC I First Class


                                                       ) Destination Address lnfonnation
                                                       I                Address:
                                                       I                    City:
                                                                             State:
                                                       I
                                                       5-Digit ZIP Code:
                                                       1
                                                                                             75701

                                                      I
                                               4-Digit ZIP Code add on:
                                                  Delivery Point Code:
                                                                                             9999
                                                                                             55


                                                      I       Service Delivery lnfonnation
                                            Service Performance Date:                        Scheduled Delivery Date: Wednesday, 11/1212014
                                              Pr~dicted Delivery Date:                       Thursday, 1111312014
                                             DeiiJery Option Indicator:                      1 - Normal Delivery
                                                 I
                                                 j
                                                   I
                                                                 Zone:
                                                               PO Box:

                                                                                          .. 01
                                                                                             N




                                                                                                  19
                                                           o~·..·:~;:m ~"".""",ic,._e_,c,a..,lc,ul,.a..,tio,n'-'l"'n,fo""'rm.ua,.,.,io""'n


                                                                      Weight:                 0 lb(s) 2 oz(s)
                                                   I           Rate Indicator:               .SINGLE PIECE- FLAT

  Extra Services
 Extra Services Details
  Description
  Certified Mail                            s3.3o 1
  Return Receipt                            s2.1o 1

  Events
                                                   I                                                                              Posting
                                                                                                                                  Date/
                              Event Event         !event         Input                        Scanner           Carrier
  Event                       Code Date           ;Time Location Method                       ID                Route             Time         Other Information
                                                  !                                                                               (Central
                                                                                                                                  Time)
                                                  I
                                                  I
                                                  '                                                                                             L    View Delivery Signature

  DELIVERED                   01
                                                  '
                                                  I
                                       11114/2014 f 11:53
                                                                TYLER,
                                                                                Scanned
                                                                                              IMD
                                                                                              14212DB21F Scanned by
                                                                                              (interface route
                                                                                                                                   11114/2014
                                                                                                                                                          and Address
                                                                                                                                              Facility Finance Number. 489170
                                                                                                                                                                                J
                                                                TX 75702                                                           12:10:02
                                                  ''
                                                                                              type-
                                                                                              wireless)
                                                                                                         5702C016
                                                                                                                                                [ Request Delivery Record       J
                                                                                                                                               GEO Location pata Available
                                                  i                                                             Destined   to
                                                                COPPELL,                      AFSM100-                            11113/2014
  ENROUT8PROCESSED            10       1111312014 io2:41                        Scanned                         route
                                                                TX 75099                      001-3                               03:45:31
                                                                                                                75701999955




                                                  i
https://pts-2.usps.gov/pts2-web/fclntranetTrackingNumResponse?label=70 140510000090388037&status=Archi...                                                                             4/6/2015
USPS Tracking Intranet                                                                                                                              Page 2 of2


                                            '
                                            I                                                        Posting
                                                                                                     Date/
                        Event Event         Event          Input            Scanner    Carrier
  Event                                           Location                                           Time         Other Information
                        Code Date           Time           Method           10         Route
                                                                                                     (Central

  ENROUTBPROCESSED      10     11/1312014
                                            I
                                            01:55   COPPELL,    Scanned     AFSM100-   Destined to
                                                                                                     Time)
                                                                                                     11113/2014
                                            '       TX 75099                003-1      route         03:31:11
                                            '                                          75701999955

  DISPATCHED FROM                            i      COPPELL,    System                               1111112014
                        EF     1111112014   06:03
  SORT FACILITY                                     TX 75099    Generated                            07:32:19
                                            i

  ENROUTBPROCESSED      10     1111112014
                                            i
                                            02:04
                                                    COPPELL,
                                                                Scanned
                                                                            AFSM100-
                                                                                       Destined to
                                                                                       route
                                                                                                     11/1112014
                                             I      TX 75099                005-2                    05:08:43
                                            I
                                                                                       75701999955

                                            I       COPPELL,                AFSM100-
                                                                                       Destined to
                                                                                                     11/1012014
  ENROUTBPROCESSED      10     1111012014   19:35               Scanned                route
                                                    TX 75099                001-1                    19:46:35
                                            I                                          75701999955

                                            !       ADDISON,
                                                                System                               11/10/2014
  DEPART POST OFFICE    SF     11/10/2014   18:41   TX
                                                                Generated                            19:06:35
                                            l       750019998

                                            I       ADDISON,
                                                                                                     11/1012014
  ACCEPT OR PICKUP      03     1111012014   13:58   TX          Scanned     POS
                                                                                                     16:48:40     Facility Finance Number. 480055
                                            I       750019998


  Enter up to {0} items separated by commas.
                                                                   ....
                                            I
                                            {


                                            I'                     "'
                                            I
 Select Search Type: I Ou1ck Search                      Subm~


                                                            Product Tracking & Reporting, All Rights Reserved
                                                                             Version: 3.2.1.0




https://pts-2.usps.gov/pts2-web/tc:IntranetTrackingNurnResponse?labe1=70 1405100000903 8803 7&status=Archi. ..                                       4/6/2015
USPS Tracking Intranet                                                                                                                Page I of 1




 Product Tracking & ~eporting
                                         I
                                                                                         Rates/                      USPS Corporate
       Home              Search                   Reports            Manual Entry                          PTR/EDW                     April 06. 2015
                                                                                      Commitments                      Accounts



 USPS Tracking Intranet .                 1
                                          I
 Delivery Signature and Address
          .                               I
                                          I
 Tracking Number: 7014 0510 0000 9038 8037

                                          \
 This item was delivered on 11/14/2014 at ,11:53:00

 < Return to Tracking Number View         1




 Address,.~
              ~




                    I
 Select Search Type: Quick Search
                                       v.ll                 Submit


                                              I
                                              I
                                                              Product Tracking & Reporting, All Rights Reserved
                                                                               Version: 3.2.1.0




https://pts-2.usps.gov/pts2-web/tclhtranetTrackingNumResponse/deliverySignatureAndAddress?siglmageSeqld...                              4/6/2015